Criminal CaseCase 1:20-mj-00140-MSN
              Cover Sheet           Document 4 Filed 04/17/20 Page 1 of 2 PageID#
                                                                               U.S.26District Court
                                                 FILED: REDACTED

Place of Offense:                      Under Seal                                              Judge Assigned:

City:      Manassas & elsewhere     Superseding Indictment:                                    Criminal No.

County: Prince William & elsewhe Same Defendant:                                               New Defendant:

                                    Magistrate Judge Case No. 1:20-mj-140                      Arraignment Date:

                                    Search Warrant Case No.                                    R. 20/R. 40 From:
Defendant Information:

Defendant Name: Hyrum T. Wilson                          Alias(es):                                Juvenile FBI No.

Address:            XXXXXXXXXXXXXXX, Auburn, Nebraska 68305

Employment:         Hyrum's Family Value Pharmacy, Auburn, Nebraska, 68305

Birth Date: XX/XX/1978        SSN: XXX-XX-7340         Sex:    Male            Race: White                Nationality: U.S.A.

Place of Birth: California        Height: 6' 02" Weight: 170 lb       Hair: Brown    Eyes: Green          Scars/Tattoos:

   Interpreter Language/Dialect:                                             Auto Description:
Location/Status:

Arrest Date:                             Already in Federal Custody as of:                                  in:

   Already in State Custody              On Pretrial Release               Not in Custody

   Arrest Warrant Requested              Fugitive                          Summons Requested

   Arrest Warrant Pending                Detention Sought                  Bond

Defense Counsel Information:

Name:                                                             Court Appointed      Counsel Conflicts:

Address:                                                          Retained

Phone:                                                            Public Defender                                 Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Raj Parekh                                                    Phone: (703) 299-3725                Bar No.
Complainant Agency - Address & Phone No. or Person & Title:

Samad D. Shahrani, Federal Bureau of Investigation (718-644-5343)
U.S.C. Citations:     Code/Section                  Offense Charged                          Count(s)              Capital/Felony/Misd./Petty

  Set 1:         21 U.S.C. §§ 846 & 841( Conspiracy to distribute controlled su Count One                          Felony

  Set 2:         18 U.S.C. §§ 844(h)(1) & Conspiracy to use fire and explosives Count Two                          Felony

  Date:          4/17/2020                AUSA Signature: /s/ Raj Parekh                                            may be continued on reverse
                Case 1:20-mj-00140-MSN Document 4 Filed 04/17/20 Page 2 of 2 PageID# 27
 District Court Case Number (to be filled by deputy clerk):
U.S.C. Citations:       Code/Section                 Offense Charged                      Count(s)   Capital/Felony/Misd./Petty

  Set 3:            18 U.S.C. § 924(c)(1)(A   Possession of firearms in furtherance Count Three      Felony

  Set 4:

  Set 5:

  Set 6:

  Set 7:

  Set 8:

  Set 9:

  Set 10:

  Set 11:

  Set 12:

  Set 13:

  Set 14:

  Set 15:

  Set 16:

  Set 17:

  Set 18:

  Set 19:

  Set 20:

  Set 21:

  Set 22:

  Set 23:

  Set 24:

  Set 25:



                                               Print Form                           Reset Form
